Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings in base section (102c) as stated in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a self-locking latch mechanism to allow locking and unlocking the front door section” which is indefinite. Specifically, it is unclear how the locking mechanism facilitates “self-locking”. It is stated in the disclosure para. [0032], regarding an opening such as opening 107d for a locking pin 107e to pass therethrough to lock the front door, when the user places the pet inside and pull the door section to close the door section 102a. The latch mechanism 107 further comprises a spring 107f wounded around the locking pin 107e, and a spring pin 107g that facilitates in automated latching. However, it is unclear how the self-locking latch mechanism of the disclosure is configured to be self-locking when the bottom of the locking pin 107e appears to naturally extend below the top of the opening 107d during a closing operation, so as to naturally preclude the locking pin 107e being automatically inserted into the opening 107 during closing without user assistance. Dependent claims 2-14 fail to cure the deficiency. 

Claim 1 recites “at least a first carrier support arrangement selectively attachable to and detachable from the carrier body and configured for being removably attached to 

Claim 2 recites “shaped similar to a protective racing helmet” which is indefinite, as the metes and bounds of the claim are unclear. Racing helmets are known to be in all different shapes and sizes. The term protective racing helmet is not a sufficiently well-defined shape (compared to, e.g., cube, sphere, cylinder, etc.).

Claim 5 recites “wherein the opening located on the front door section further helps in opening and/or closing the front door section” which is indefinite, because it is unclear how the opening, as a static object, can actively participate in the action of “helping” open or close the door, including the nature of the “help” performed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delino (US 2005/0284403 A1) in view of Hovsepian (US 2013/0220231 A1).
Regarding claim 1, Delino discloses a pet carrier (abstract), comprising
a carrier body (carrier body 12; fig. 1) comprising a front door section (access door 18; fig. 1), a head section (see annotated fig. 1), and a base section (see annotated fig. 1),
the front door section (access door 18; fig. 1) is coupled to the head section (see annotated fig. 1) and is selectively operable to open or close (para [0022], regarding an access door 18 is movably mounted on carrier body 12 for enabling access to an interior space of the carrier body via an access opening 20, fig. 1 and fig. 2);
at least a first carrier support arrangement (mounting system 40; fig. 2) selectively attachable to and detachable from the carrier body (para [0028], regarding carrier latching member 48, the carrier retention bracket 50 and the carrier alignment members 52 are attached to the bottom wall 34 of the carrier body 12 and are configured for enabling carrier body 12 to be selectively mounted on and demounted from the mounting base 42, fig. 2) and configured for being removably attached to a structural component of a bicycle (para [0028], regarding the rear base mounting brackets 44 and the forward base mounting bracket 46 are configured for being attached between the mounting base 42 and a structural component of a cycle), a second carrier support arrangement selectively attachable to and detachable from the carrier body and configured for being removably attached to a car's seat (Examiner notes that the first carrier support arrangement is rejected and the second carrier support arrangement is claimed in the alternative);
Delino teaches the mounting base (42, fig. 2) of the carrier having a pull button (56, fig. 3) operationally connected to a mounting and dismounting mechanism configured on the mounting base to allow the carrier body to removably attach to or detach from the first carrier support arrangement, or the second carrier support arrangement (para. [0029], regarding the mounting base 42 enables the carrier body to be selectively mounted on and demounted from the mounting base 42, fig. 2 and 3).
Delino does not appear to specifically disclose a locking mechanism or wherein the pull button is mounted on the carrier base.
However, Hovsepian is in the field of pet carriers (abstract) and teaches wherein the front door section (para. [0076] clam shell configuration; fig. 17D) of the carrier body (pet carrier 308; fig. 17A) having a self-locking latch mechanism (Examiner notes that the term “self-locking” is indefinite, see additionally related to the 112b rejection above) to allow locking and unlocking the front door section (para. [0076], a locking structure 322 on the rear edges between the upper and lower halves 310, 312 enables the user to secure the upper panel 302 in place and lock the luggage box 306, fig. 17A); also, wherein the pull button is mounted on the carrier base (para. [0011], regarding the latching structure on the container bottom is adapted to detachably couple the container to a top box support plate and includes a quick-release latch that permits a user to detach the carrier from the top box support plate by actuating the quick release latch).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Delino with a pull button mounted on the base section of the carrier body and a locking mechanism as taught by Hovsepain. Doing so would allow the option of differing support arrangements (e.g. automobile, bicycle, boat, etc) rather than one specific support arrangement (e.g. a bicycle). While also making sure the animal inside the pet carrier is safe and doesn’t get out.

    PNG
    media_image1.png
    589
    694
    media_image1.png
    Greyscale

Regarding claim 2, Delino as modified discloses the invention of claim 1, and further discloses wherein the carrier body (12) is shaped similar to a protective racing helmet (see annotated fig. 1).

Regarding claim 3, Delino as modified discloses the invention of claim 1, and further discloses wherein the carrier body comprising one or more openings located on at least one of the front door section, the head section, and the base section (see annotated fig. 1).

Regarding claim 4, Delino as modified discloses the invention of claim 3, and further a pet carrier of claim 3, wherein the one or more openings are sized to allow adequate amount of air to pass in and out of the carrier body (para. [0024], regarding open air feeling, fig. 1), allow a pet retained inside the carrier body to view outside (para. [0025], regarding such a window arrangement provides enhanced visibility by a pet contained within the pet carrier, fig. 1), and restrict the pet from escaping out of the carrier body (para. [0024], regarding pet enjoying an open-air while still being constrained from escaping from the confines of the carrier body 12, fig. 1). 

Regarding claim 6, Delino as modified discloses the invention of claim 1, and further discloses wherein the front door section is hingedly coupled to the head section (para. [0022], regarding an access door 18 is movably mounted (via a hinge) on carrier body 12, fig. 1).

Regarding claim 7, Delino as modified discloses the invention of claim 1, but does not specifically disclose wherein the head section 102b is screwed onto the base section 102c.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The purpose would be to ensure that the top and bottom portions are removably secured for maintenance and replacement purposes. Additionally, applicant fails to disclose the criticality for use of screws.

Regarding claim 8, Delino as modified discloses the invention of claim 1, and further discloses wherein the carrier body further comprising a handle configured at the top head section to facilitate carrying of the pet carrier from one place to other (see annotated fig. 1).

Regarding claim 11, Delino as modified discloses the invention of claim 1, and further discloses wherein the base section further comprising a smooth plastic sheet that covers the mounting and dismounting mechanism to facilitate comfortable sitting to the pet retained inside the carrier body without interfering with the mounting/dismounting mechanism (para. [0026], regarding a plurality of legs 32 attached to a bottom wall 34 of the carrier body 12, thereby providing clearance for other components positioned under the bottom wall 34 of the carrier body 12, fig. 1).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Delino (US 2005/0284403 A1) in view of Hovsepian (US 2013/0220231 A1) and in further view of Laskin (US 6425349 B1).
Regarding claim 14, Delino as modified discloses the invention of claim 1, but does not specifically disclose wherein the structural component of the bicycle is a handlebar.
However, Laskin is in the field of pet carriers (abstract) and teaches wherein the structural component of the bicycle is a handlebar (abstract, regarding the hooks that are spaced so that each hook is placeable over one handlebar of a bicycle to support the pet carrier on the front of the bicycle).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Delino wherein the structural component for attachment means of the carrier is the handlebar of a bicycle as taught by Laskin. Doing so would have the pet in full view of the bicycle rider. This arrangement is preferable to rear-mounted carriers in which the pet is riding behind the rider and is difficult to see and therefore nearly impossible for the rider to safely deal with a pet’s misbehavior or distress (col. [1], lines 38-45).

Allowable Subject Matter
Claims 10, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.Regarding claim 10, Delino as modified discloses the invention of claim 1, wherein the mounting and dismounting mechanism comprising: a plurality of rigid ribs (fig. 3 from Delino); a pair of slots to receive a pair of hooks (latching hooks 140 and latch fingers 144; fig. 11 from Hovsepian) from the first carrier support arrangement (109) or the second carrier support arrangement, when the carrier body is mounted on the first carrier support arrangement (109) or the second carrier support arrangement (para. [0062], regarding the bottom 76 of the container 70 features the other half of the latching structure; namely a pair of latching fingers 144 at the front end for mating with the latch hooks 140, fig. 11, from Hovsepian). However, the prior art does not appear to teach a structural arrangement with a pair of heads to engage to or disengage from the pair of hooks; a set of guides for ensuring any deviation of the structural arrangement from its position when the pull button is triggered; and a pair of springs that allows the structural arrangement to regain original position after the force applied on the pull button is released. 

Regarding claim 12, Delino as modified discloses the invention of claim 1, wherein the first carrier support arrangement comprising: an upper surface area (support plate 100; fig. 11, from Hovsepian) of the carrier support arrangement (support plate 100; fig. 11, from Hovsepian); a pair of hooks (latching hooks 140; fig. 11, from Hovsepian) present on the upper surface area (100) that gets inserted within the pair of slots present on the floor region (latch fingers 144; fig. 11, from Hovsepian) of the base section (bottom 76; fig. 11, from Hovsepian) of the carrier body (carrier 60; fig. 6, from Hovsepian); a first platform support structure (support plate 100; fig. 11, from Hovsepian), and a second platform support structure (rack 102; fig. 11), the first platform support structure fixedly engages to underside of the upper surface area (para. [0062], regarding the bottom 76 of the container 70 features the other half of the latching structure; namely a pair of latching fingers 144 at the front end for mating with the latch hooks 140, fig. 11, from Hovsepian), and wherein the engagement of the second platform support structure to the first platform support structures is further facilitated by fasteners (para. [0061], regarding the bolts 132 secure the support plate 100 to the rack 136, from Hovsepian). However, the prior art does not appear to teach the second platform support structure removably engages to the support structures in order to mount the first carrier support arrangement onto the bicycle's handlebar

Regarding claim 13, Delino as modified discloses the invention of claim 1, wherein the second carrier support arrangement comprising: a floor area (support plate 100; fig. 11) of the second carrier support arrangement configurable on the car's seat (para. [0010], regarding the anchoring structure may include latching structure on the container bottom adapted to detachably couple the container to a top box support plate and including a quick release latch that permits a user to detach the carrier, one option is to include a seatbelt loop on the exterior of the carrier enabling the carrier to be secured within a vehicle interior with a seatbelt); a pair of hooks (latch hooks 140; fig. 11) present on an upper surface of the floor area (support plate 100; fig. 11), the pair of hooks get inserted within the pair of slots present on the floor region of the base section of the carrier body (para. [0062], regarding the bottom 76 of the container 70 features the other half of the latching structure; namely a pair of latching fingers 144 at the front end for mating with the latch hooks 140, fig. 11). However, the prior art does not appear to teach a pair of side arms provided on two sides of the floor area, the pair of side arms gets removably hooked into or fixed within side corners of the car's seat.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN KIM NGUYEN/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647